           Case 1:17-cr-00213-MKB Document 14 Filed 02/11/19 Page 1 of 1 PageID #: 32
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                    Eastern District
                                                  __________         of of
                                                              District  New  York
                                                                           __________


             UNITED STATES OF AMERICA                              )
                             Plaintiff                             )
                                v.                                 )      Case No.     CR 17-213 (MKB)
                    Carlos Gallo Rodriguez                         )
                            Defendant                              )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Carlos Gallo Rodriguez                                                                                                                   .
                                                                                                          Digitally signed by Christopher Wright

                                                                               Christopher Wright DN: cn=Christopher Wright, o, ou,
                                                                                                  email=wrightlawnyc@gmail.com, c=US
Date:          02/01/2019                                                                                 Date: 2019.02.11 12:58:56 -05'00'

                                                                                                Attorney’s signature


                                                                                     CHRISTOPHER WRIGHT CW8079
                                                                                          Printed name and bar number
                                                                                      Law Office of Christopher Wright
                                                                                               305 Broadway
                                                                                                Suite 1001
                                                                                           New York, NY 10007
                                                                                                       Address

                                                                                         chris@wrightmarinelli.com
                                                                                                   E-mail address

                                                                                                 (212) 822-1419
                                                                                                 Telephone number

                                                                                                 (917) 591-5008
                                                                                                    FAX number


            Print                        Save As...                                                                                      Reset
